                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


MARIA MORALES, #14599-078                       §
                                                §
VS.                                             §               CIVIL ACTION NO. 4:16cv683
                                                §          CRIMINAL ACTION NO. 4:07cr187(6)
UNITED STATES OF AMERICA                        §

                                   ORDER OF DISMISSAL

       This civil action was referred to United States Magistrate Judge Kimberly C. Priest Johnson.

The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

and recommendations for the disposition of such action, has been presented for consideration. No

objections were filed. The court concludes that the findings and conclusions of the Magistrate Judge

are correct and adopts the same as the findings and conclusions of the court.


       It is therefore ORDERED the motion to vacate, set aside, or correct sentence is


DISMISSED without prejudice.

       It is further ORDERED all motions by either party not previously ruled on are hereby


DENIED.

              .    SIGNED this the 11th day of February, 2019.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE


                                                 1
